DETAILED ACTION
Allowable Subject Matter
Claims 19-25 are allowed (renumbered as 1-7).
The following is an examiner’s statement of reasons for allowance: many references in the art disclose an RFID tag insertion cartridge in a form of a transponder implanter (10, figure 1), comprising a hollow needle in a form of a lancer (16) in which an RFID tag is disposed (figure 1, paragraphs 0042-0043); a carriage in a form of a lancer puller (18) that is movably mounted and to which the hollow needle is attached for withdrawing the needle (paragraphs 0045-00445); and a stop gin in a form of a push rod (4) disposed in the hollow needle for stopping an inward movement of the RFID tag when the needle being withdrawn and so eject the RFID tag (paragraph 0045).  The prior art of record does not teach or suggest, in the claimed combination, the RFID tag insertion cartridge for use with an RFID tag insertion tool, the RFID tag insertion cartridge comprising: a fitting that is configured for removable attachment to the RFID tag insertion tool that is operable to move the carriage, the fitting uniquely orientating the RFID insertion cartridge with respect to the RFID tag insertion tool when attached thereto, wherein the fitting comprises at least one of a plurality of different diameter radial pins and a plurality of different width slots for receiving the plurality of different diameter radial pins; and
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fischell et al. (US 2013/0046174) disclose a marker delivery device configured to deliver an elongated magnet to mark the center of tissue, comprises an elongated magnet situated within a hollow needle with the magnet's distal end placed at the distal end of the needle, wherein an operator first places the tip of the needle at the center of the lesion and by pressing an activate button on the injector device, the needle is advanced by half the length of the magnet and then pulled back the full length of the magnet while a rod within the needle that is in contact with the proximal end of the magnet prevents the magnet from coming back when the needle goes back.
Lubock et al. (US 2012/0215230) disclose a marker delivery device includes a delivery tube which has a distal tip, a discharge orifice and an inner bore extending to the discharge orifice, a plug is releasably secured within the inner bore. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
January 4, 2022